Citation Nr: 0739402	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis 
with cutaneous involvement, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for tension 
headaches, currently rated as 0 percent disabling.  

3.  Entitlement to an increased evaluation for bilateral 
retinal holes, currently rated as 0 percent disabling.  

4.  Entitlement to an increased evaluation of depression, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
December 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

The Board notes that in regard to the evaluation of 
sarcoidosis, service connection for pulmonary sarcoidosis was 
established in a December 1992 rating decision.  An April 
1998 rating decision reflects that the evaluation was 
increased to 30 percent for sarcoidosis with cutaneous 
involvement, from 1997.  The appellant filed a claim for an 
increased rating in June 2003 stating that the disability was 
worse.  In a February 2004 rating decision, the AOJ proposed 
to reduce the rating to 0 percent.  In March 2004, the 
appellant filed a notice of disagreement.  In a June 2004 
rating decision, the AOJ reduced the evaluation for 
sarcoidosis with cutaneous involvement to 10 percent.  In 
October 2004, a statement of the case was issued as to an 
evaluation in excess of 10 percent for sarcoidosis.  In 
January 2005, the appellant perfected an appeal in regard to 
the evaluation of sarcoidosis.  In September 2005, the AOJ 
restored the 30 percent evaluation for sarcoidosis with 
cutaneous involvement based on clear and unmistakable error 
in the June 2004 rating decision.  Thus, the issue properly 
on appeal is entitlement to an increased evaluation for 
sarcoidosis, currently rated as 30 percent disabling.  

The issues in regard to increased evaluations for 
sarcoidosis, tension headaches, and bilateral retinal holes, 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Major depressive disorder is manifested by, at most, 
occupational and social impairment with occasional decrease 
in work efficiency and reduced reliability, due to such 
symptoms as nightmares, intrusive memories or thoughts, and 
sleep difficulty.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not greater, for 
major depressive disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in July 2003 and April 2006 
that fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letter was 
not sent not before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In addition, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The appellant was 
provided a VA examination in August2003. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the appellant was afforded a VA medical 
examination.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 
(major depressive disorder) (2007), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2007).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant's depression has been assigned a 10 percent 
evaluation under Diagnostic Code 9434.  Essentially, and as 
noted in his March 2004 notice of disagreement, he asserts 
that a higher rating is warranted due to symptoms of panic 
attack, memory loss, and sleep difficulty.  

Initially, the Board notes that although the global 
assessment of functioning (GAF) score does not fit neatly 
into the rating criteria, the GAF score is evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF scale is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score between 31 
and 40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  Id.  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  The decision in 
this case is based on the whole of the evidence, to include 
the GAF scores assigned ranging from 51-65, medical opinions, 
and the appellant's statements.

The Board finds that the evidence is in favor of a 30 percent 
rating.  In that regard, the Board notes that an April 2003 
VA treatment record reflects complaints of an anxiety attack 
four weeks earlier and increasing depression, with findings 
on examination to include a depressed affect and an anxious 
mood.  The examiner assigned a GAF of 51-60, which was 
specifically noted to reflect moderate impairment in 
functioning.  Likewise, a July 2003 VA treatment record notes 
moderate major depression, with symptoms to include feeling 
down and tired, sleep difficulty, and crying spells.  The 
Board notes that while the August 2003 VA examiner 
characterized the appellant's major depressive disorder as 
mild, the report notes concentration was impaired by anxiety, 
and impairment in mood and sleep was noted.  The Board finds 
that appellant's overall disability picture is represented by 
a 30 percent evaluation.

An evaluation in excess of 30 percent for depression is not 
warranted.  While the appellant has complained of panic 
attacks, there is no evidence of panic attacks more than once 
a week.  In fact, the appellant noted that the attacks 
occurred only two to three times per month.  On VA 
examination in August 2003, anxiety was noted to only 
slightly impair concentration.  The evidence does not show 
circumstantial, circumlocutory, or stereotyped speech. On VA 
examination in June 2003, his speech was spontaneous, 
coherent, and relevant.  He was noted to be alert and 
oriented times three with fair insight and judgment.  In 
addition, while the appellant has complained of memory 
impairment, on VA examination in August 2003, the examiner 
specifically noted that recent and remote memory was intact.  
In addition, he was appropriately dressed with good hygiene, 
and while he was noted to be somewhat anxious, he was 
otherwise open, friendly, and pleasant.  His mood was noted 
to be only slightly dysthymic and his affect was appropriate 
to his verbalization.  There was no evidence of gross thought 
disorder or psychosis.  The Board notes that an October 1997 
VA treatment record notes that he had been fired from his job 
due to a positive urinalysis, not depression.  Regardless, 
the August 2003 VA examination report reflects that he 
attends school and is employed on part-time basis.  While he 
was noted to be divorced and not currently in a relationship, 
the report notes that he had been active to a certain degree.  
The report notes that he denied suicidal ideation.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board finds the medical 
evidence to be more probative of the degree of impairment due 
to depression.  A GAF score of 51-60 was assigned in April 
2003, a GAF score of 60 was assigned in June 2003, and a GAF 
score of 65 was assigned in August 2003.  The examiners have 
specifically stated that the veteran's depressive symptoms 
were either moderate or mild. 

The Board notes that the 30 percent evaluation assigned 
herein contemplates sleep impairment and depressed mood.  
There is no impairment in thought process, no inappropriate 
behavior, no obsessive or ritualistic behavior, and no 
impairment in impulse control.  His speech is normal, and has 
been noted to have interacted appropriately.  An evaluation 
in excess of 30 percent is not warranted.

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order.  The evidence failed to show 
that the appellant's depression has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  As noted, the veteran is employed.  The July 
2003 examination report notes no psychiatric 
hospitalizations.  



ORDER

A 30 percent evaluation, but not greater, for major 
depressive disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The appellant's sarcoidosis is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Codes 6846-6600.  
He asserts that the disability is worse and that a higher 
rating is warranted.  

In the December 2005 statement of the case, the AOJ noted 
that the October 2005 VA examination reflected the use of 
intermittent corticosteroids.  In October 2007, the 
appellant's representative asserted that the appellant 
required high doses of corticosteroids for control.  

The October 2005 VA examination report reflects a diagnosis 
of sarcoidosis with pulmonary involvement by history, stable.  
The physician's assistant noted medications included 
Flunisolide.  The report is silent as to the frequency of use 
of corticosteroids.  The Board notes that under Diagnostic 
Code 6846, a 60 percent evaluation is warranted for pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  In addition, a 100 percent 
evaluation is warranted in cases with cor pulmonale; or 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  A March 2001 VA treatment 
record reflects complaints of night sweats, and that he 
refused to take any steroids secondary to weight gain and 
fluid retention.  VA treatment records, dated in August 2001, 
note recurrent skin lipomas and growing skin tumors.  The 
October 2005 VA examination report notes a 10-pound weight 
loss over the previous several years.  The Board finds that 
further development is warranted in order to make a 
determination as to the degree of impairment due to 
sarcoidosis.  

The appellant's tension headaches are diagnosed under 
Diagnostic Codes 8199-8100.  Diagnostic Code "8199" 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.124a.  See 
38 C.F.R. § 4.27.  In this case, the tension headaches are 
rated as analogous to migraine headache.  

The Board notes that a March 2001 VA treatment record 
reflects complaints that his headaches were not relieved with 
the medication that he was taking and that the headaches had 
increased in severity.  An August 2001 VA treatment record 
reflects complaints of headaches once a week associated with 
symptoms of fatigue, joint pain, and insomnia.  It was noted 
that the headache could last for four days without 
phonophobia or photophobia.  Under Diagnostic Code 8100 
pertaining to migraine headache, higher evaluations are 
warranted for prostrating attacks, depending on frequency.  
There is insufficient evidence to determine the degree of 
impairment due to tension headaches.  38 C.F.R. § 3.159 
(2007).  

Bilateral retinal holes have been assigned a 0 percent 
disability evaluation under Diagnostic Codes 6099-6009, 
indicating an unlisted disability rated by analogy to 
Diagnostic Code 6009 for an unhealed injury of the eye.  
Under this regulatory provision, when the disability is in 
chronic form, it is to be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  

The Board notes that the appellant was afforded a VA 
examination in October 2003.  At that time, visual acuity was 
20/20 on the right and left.  The assessment was that the 
retinal holes with laser treatment appeared to be stable.  
The Board notes that the mere passage of time does not render 
an examination inadequate.  In this case, however, given the 
October 2003 VA examiner's recommendation for a reexamination 
in one year for signs or symptoms of retinal detachment, 
tears, or holes, coupled with the date of the most recent 
examination report, the Board finds that a current 
examination would aid in a determination as to the degree of 
impairment due to bilateral retinal holes.  The Board notes 
that in March 2005, the appellant's representative stated 
that an extraschedular evaluation was being sought for 
bilateral retinal holes.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA pulmonary examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be conducted, to include 
pulmonary function testing.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to sarcoidosis with cutaneous 
involvement, to include a statement as to 
whether there is pulmonary involvement 
requiring systemic high dose 
corticosteroids.  A complete rationale 
should accompany all opinions provided.  

2.  The AOJ should schedule the appellant 
for a VA neurologic examination to 
determine the degree of impairment due to 
tension headaches.  The claims file should 
be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be performed.  The AOJ should request that 
the examiner provide an opinion as to 
whether the appellant's headaches are 
prostrating in nature, and if so, whether 
the headaches have occurred on average one 
in 2 months over the last several months, 
or occur on an average of once a month 
over the last several months, or occur 
very frequently with completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  A complete rationale 
should accompany all opinions provided.  


3.  The AOJ should schedule the appellant 
for a VA ophthalmologic examination to 
determine the degree of impairment due to 
retinal holes.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
performed.  The report should contain 
findings pertinent  to visual acuity 
and/or field loss, pain, rest-
requirements, or episodic incapacity.  The 
report should specifically state whether 
there is any active pathology.  The AOJ 
should also request an opinion as to 
whether there have been frequent 
hospitalizations or marked interference 
with employment due to bilateral retinal 
holes.  A complete rationale should 
accompany all opinions provided.  

4.  In light of the above, the AOJ should 
readjudicate the claims on appeal.  If the 
benefits sought remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


